

	

		II

		109th CONGRESS

		1st Session

		S. 471

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2005

			Mr. Specter (for

			 himself, Mr. Harkin,

			 Mr. Hatch, Mrs.

			 Feinstein, Mr. Smith, and

			 Mr. Kennedy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to provide for

		  human embryonic stem cell research.

	

	

		1.Short titleThis Act may be cited as the Stem

			 Cell Research Enhancement Act of 2005.

		2.Human embryonic

			 stem cell researchPart H of

			 title IV of the Public Health Service

			 Act (42 U.S.C. 289 et seq.) is amended by inserting after section

			 498C the following:

			

				498D.Human

				embryonic stem cell research

					(a)In

				generalNotwithstanding any

				other provision of law (including any regulation or guidance), the Secretary

				shall conduct and support research that utilizes human embryonic stem cells in

				accordance with this section (regardless of the date on which the stem cells

				were derived from a human embryo) .

					(b)Ethical

				requirementsHuman embryonic stem cells shall be eligible for use

				in any research conducted or supported by the Secretary if the cells meet each

				of the following:

						(1)The stem cells

				were derived from human embryos that have been donated from in vitro

				fertilization clinics, were created for the purposes of fertility treatment,

				and were in excess of the clinical need of the individuals seeking such

				treatment.

						(2)Prior to the

				consideration of embryo donation and through consultation with the individuals

				seeking fertility treatment, it was determined that the embryos would never be

				implanted in a woman and would otherwise be discarded.

						(3)The individuals

				seeking fertility treatment donated the embryos with written informed consent

				and without receiving any financial or other inducements to make the

				donation.

						(c)GuidelinesNot later than 60 days after the date of

				the enactment of this section, the Secretary, in consultation with the Director

				of NIH, shall issue final guidelines to carry out this section.

					(d)Reporting

				requirementsThe Secretary shall annually prepare and submit to

				the appropriate committees of the Congress a report describing the activities

				carried out under this section during the preceding fiscal year, and including

				a description of whether and to what extent research under subsection (a) has

				been conducted in accordance with this section.

					.

		

